272 F.2d 709
Walter W. KRANTZ, Appellant,v.Richard W. VAN DETTE and Virgil P. Van Dette, Appellees.
No. 13801.
United States Court of Appeals Sixth Circuit.
December 19, 1959.

Appeal from the United States District Court for the Northern District of Ohio; Paul C. Weick, Judge.
A. H. Oldham, Akron, Ohio, Lee C. McCandless, Butler, Pa., Robert E. Woodhams, of Woodhams, Blanchard & Flynn, Kalamazoo, Mich., on brief, for appellant.
Francis J. Klempay, Youngstown, Ohio, for appellees.
Before MARTIN and CECIL, Circuit Judges, and MILLER, District Judge.
PER CURIAM.


1
After a comprehensive trial in the district court, the complaint of the appellant-inventor, asking recovery against appellees of royalties under three license agreements, was dismissed. From the order of dismissal, this appeal is taken and has been heard and duly considered upon the oral arguments and briefs of the attorneys and upon the record in the case.


2
Judge Weick, the trial judge, now a member of this court, wrote an opinion carefully discussing the pertinent issues in the case; and, in our view, correctly deciding them.


3
Accordingly, for the reasons stated in the opinion of the district court reported at 165 F.Supp. 776, the order dismissing the complaint is affirmed.